IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 00-10888
                             Summary Calendar



                         UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                  versus

                               BOBBY LYONS,

                                                      Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                         USDC No. 2:99-CR-74-1
                          --------------------
                             March 23, 2001

Before HIGGINBOTHAM, DUHÉ, and WIENER, Circuit Judges.

PER CURIAM:1

     Bobby Lyons (Lyons) was convicted of possession with intent to

distribute more than 50 grams of cocaine base and possession of

marijuana.      In   this   direct   appeal,   he     challenges    only   his

conviction for possession with intent to distribute cocaine base.

Specifically,    Lyons    challenges   the   denial    of   his   motion   for

disclosure of the confidential informant's identity.               Lyons also

argues that the district court erred in failing to balance the



     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
competing interests outlined by this court to determine whether the

informant's identity should have been revealed.

     A court’s refusal to require the disclosure of an informant's

identity is reviewed for abuse of discretion while any factual

findings upon which the court relies for its decision are reviewed

under a clearly erroneous standard.             United States v. Vizcarra-

Porras, 889 F.2d 1435, 1438 (5th Cir. 1989).               To determine whether

disclosing an informant's identity is mandated, a court should

(1) "evaluate the level of the informant's participation in the

alleged   criminal     activity";      (2)   "consider     the    helpfulness    of

disclosure    to    any     asserted   defense";     and    (3)   "consider     the

government's interest in nondisclosure."             United States v. Orozco,

982 F.2d 152, 154-55 (5th Cir. 1993).

     If an informant did not participate in the alleged criminal

activity, but instead acted only as a tipster, there is a strong

presumption against forced disclosure of the informant's identity.

United States v. Cooper, 949 F.2d 737, 749 (5th Cir. 1991).               As the

informant in this case was a mere tipster, the first element of the

Orozco    test     weighs    heavily   in    favor   of    not    revealing     the

informant's identity.

     As to the second factor, Lyons only speculated that the

testimony of the informant would aid his defense. "Mere conjecture

or supposition about the possible relevancy of the informant's

testimony is insufficient to warrant disclosure." Orozco, 982 F.2d

at 155.      Lyons argues on appeal that the informant's identity

                                        2
should have been revealed so he could impeach the testimony of

Officer Wilson. As this argument was not presented to the district

court, it is reviewed for plain error.           See United States v.

Cartwright, 6 F.3d 294, 300 (5th Cir. 1993).         Lyons speculates that

the testimony of the informer would have contradicted that of

Wilson, but he offers no evidence to support this claim.                 See

Orozco, 982 F.2d at 155.         Accordingly, the second factor weighs

against disclosure.

     As Lyons failed to provide evidence supporting the first two

prongs of the Orozco test, we need not consider the strength of the

Government's interest in preserving the confidentiality of the

informant's identity.    United States v. Cooper, 949 F.2d 737, 749-

50 (5th Cir. 1991).

     Finally, when, as in this case, it is clear that the defendant

fails to make a compelling case for disclosure of the informant’s

identity, and the district court’s ruling is supported by the

record,   specific    findings    concerning   the    balancing   test    is

unnecessary.     See United States v. Hansen, 569 F.2d 406, 411 (5th

Cir. 1978).

     AFFIRMED.




                                     3